_14 t,                                   10/04/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA                                       Case Number: PR 22-0005
                                                                               t.1   kr aim.


                                         PR 22-0005
                                                                                OCT 0 't 2022
                                                                             Bowen Greenwood
                                                                           Clerk of Supreme Court
                                                                              State of Mor,taria
IN RE THE MOTION OF TAYLOR ALEXANDER DUGAN
FOR ADMISSION TO THE BAR OF THE STATE OF                                  ORDER
MONTANA



         Taylor Alexander Dugan has filed a motion for admission to the Bar of the State of
Montana pursuant to Rule V of the Rules for Admission, Admission on Motion. The Bar
Admissions Administrator of the State Bar of Montana has informed the Court that the
Commission on Character and Fitness has certified that Dugan has provided the necessary
documentation and has satisfied the requirements prerequisite to admission on motion
under Rule V. Therefore,
         IT IS HEREBY ORDERED that upon payment of any application fees and
completion of any other processing requirements as set forth by the Bar Admissions
Administrator, Taylor Alexander Dugan may be sworn in to the practice of law in the State
of Montana. Arrangements for swearing in may be made by contacting the office of the
Clerk of the Montana Supreme Court.
         The Clerk is directed to provide copies of this order to Petitioner and to the State
Bar of
         Montana'
         DATED this Lk      day of October, 2022.



                                                                   Chief Justice